DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
 
Response to Amendment
The amendment received May 9, 2022 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-20 and 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites “surface hole rate α of 35% or less; Claim 13 recites “α is 20% or less.” Thus, the limitation recited in Claim 15 is broader than the limitation recited in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14, 16, 18-20 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110171513A1 (Kuze)  further in view of English translation of JP2011192529A (Sano) and US20050019665A1 (Adachi).
Regarding claim 13, Kuze teaches a sodium secondary battery [abs]. Kuze teaches a porous film comprising a porous base having a porous layer at least on one side [0021; porous film], Kuze is silent with respect to the porous layer having an α/β ratio of 90% or less and α is 20% or less, however teaches β is a cross-sectional porosity of the porous layer to be porosity is [30-80% (0034)];
Sano teaches a polyolefin microporous membrane, and particularly to a technique for improving the safety and battery characteristics of a non-aqueous secondary battery [p. 1 lines 11-12]
Sano teaches the surface open area ratio [i.e. claimed surface hole area ratio] to be between 15 to 20% [p. 3 lines 16-17].
Thus, before the effective filing date it would have been obvious to one of ordinary skill in the art to use the surface open area ratio as claimed, as Sano teaches that having the ratio less than 15%, the cushioning property due to the network structure is lowered and the mechanical strength tends to be lowered and if it exceeds 25% the mechanical strength of the polyolefin microporous membrane tends to decrease, thus, 15 to 25% is preferable [p. 3 lines 1-19].
For illustration purposes, the following calculation to illustrate the α/β ratio is as follows:
α/β ratio  low range- α = 15 (low range) ; β = 40% *100= 37.5% falls within the claimed range of 90% or less.
α/β ratio high range of α = 25; β = 80% *100= 31%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze and use the surface open area ratio  taught by Sano as doing so would exhibit good mechanical strength and the membrane resistance is balanced [p. 3 lines 36-37]
Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer], however is silent with respect to wherein the heat resistant resin has an intrinsic viscosity of 3.6 dl/g or more and 8.0 dl/g or less. Adachi teaches a microporous membrane, which is provided with high safety even under a condition that the interior temperature of a battery becomes high, and which has high permeability and high mechanical strength at the same time [abs] and teaches the intrinsic viscosity to be 3.5 dl/g to 9 dl/g (0017, 0037] which falls within the claimed range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to further use the intrinsic viscosity taught by Adachi as it would provide the microporous membrane with high strength [0037].



Regarding claim 14, modified Kuze teaches the porous film as set forth in claim 13 and teaches where in the proportion of α/β is 50% or less.  As indicated in claim 13, Kuze is silent with respect to the surface hole area rate. Sano teaches the surface open area ratio [i.e. claimed surface hole area ratio] to be between 15 to 20% [p. 3 lines 16-17].
Thus, before the effective filing date it would have been obvious to one of ordinary skill in the art to use the surface open area ratio as claimed, as Sano teaches that having the ratio less than 15%, the cushioning property due to the network structure is lowered and the mechanical strength tends to be lowered and if it exceeds 25% the mechanical strength of the polyolefin microporous membrane tends to decrease, thus, 15 to 25% is preferable [p. 3 lines 1-19].
For illustration purposes, the following calculation to illustrate the α/β ratio is as follows:
α/β ratio  low range- α = 15 (low range) ; β = 40% *100= 37.5% falls within the claimed range of 90% or less.
α/β ratio high range of α = 25; β = 80% *100= 31%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze and use the surface open area ratio  taught by Sano as doing so would exhibit good mechanical strength and the membrane resistance is balanced [p. 3 lines 36-37]


Regarding claim 16, Kuze teaches wherein the porous layer has a cross- sectional porosity β of 30% or more and 80% or less [0034] thus encompassing the range of 40-80%..


Regarding claim 18, Kuze teaches wherein the heat resistant resin is at least one resin selected from the group consisting of polyamide, polyamide-imide, and polyimide [0021; polyimide and aromatic polyamide] .

Regarding claim 19, Kuze teaches wherein the heat resistant resin contains aromatic polyamide having a structure as represented by formula (1): -NH-ArI-NH-CO-Ar2-CO- (1) where Ar' and Ar2 each represent an aromatic group [0025- i.e. 3,3′-diaminobenzophenone; it is noted that the specification provides examples of the aromatic polyamide  structure and 3,3′-diaminobenzophenone is an example provided in para 0021, 0024, 0027 of the instant specification].

Regarding claim 20, Kuze teaches wherein the porous layer contains inorganic particles [0021; inorganic powder].

Regarding claim 23, Kuze teaches a secondary battery separator comprising the porous film as set forth in claim 13 [0020].

Regarding claim 24, Kuze teaches a secondary battery comprising the secondary battery separator as set forth in claim 23 [0020].

Regarding claim 25, modified Kuze teaches the porous film set forth in claim 14. Kuze is silent with respect to wherein the porous layer has a surface hole area rate α of 35% or less.  Sano teaches the surface open area ratio [i.e. claimed surface hole area ratio] to be between 15 to 20%, which is less than the claimed 35% [p. 3 lines 16-17].
Thus, before the effective filing date it would have been obvious to one of ordinary skill in the art to use the surface open area ratio as claimed, as Sano teaches that having the ratio less than 15%, the cushioning property due to the network structure is lowered and the mechanical strength tends to be lowered and if it exceeds 25% the mechanical strength of the polyolefin microporous membrane tends to decrease, thus, 15 to 25% is preferable [p. 3 lines 1-19].

Regarding claim 26, Kuze teaches wherein the porous layer has a cross- sectional porosity β of 40% or more and 80% or less [0034] 

Regarding claim 27, Kuze teaches the porous layer has a cross- sectional porosity β of 40% or more and 80% or less [0034].

Regarding claim 28, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 29, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 30, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 31, Kuze teaches wherein the heat resistant resin contains aromatic polyamide having a structure as represented by formula (1): -NH-Ar1-NH-CO-Ar2-CO- (1) where Ar1 and Ar2 each represent an aromatic group [0021, 0024-0025- i.e. 3,3′-diaminobenzophenone; it is noted that the specification provides examples of the aromatic polyamide  structure and 3,3′-diaminobenzophenone is an example provided in para 0027 of the instant specification].


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110171513A1 (Kuze) and English translation of JP2011192529A (Sano)as applied to claim 17 above, and further in view of US20080076017A1 (Takezawa).

Regarding claim 21, Kuze in view of Sano are silent with respect to wherein the heat resistant resin accounts for 1 mass% or more and less than 50 mass% in 100 mass% of the porous layer. 
Takezawa teaches a lithium ion battery similar to Kuze and teaches the resin layer weight to be 10 parts by weight or more per 100 parts of weight of the porous layer of the porous layer. [0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the weight of the resin layer taught by Takezawa, as doing so provides strength to the separator and thus significantly is improved at high temperatures [0031].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10950914B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of ‘914 teaches a porous film comprising a porous substrate and the porous layer provided on the surface of the porous substrate and wherein the porous layer includes resin A and resin B, and satisfies that α/β is less than 1.0, wherein α is a surface opening ratio of the porous layer and β is a cross-sectional porosity of the porous layer, which reads on claim 13 of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729